DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt is acknowledged of the amendment and response filed 9/27/2021. Claims 1, 3-13, 15-20 and 22 are pending in the application. Claims 1 and 15 were amended and claim 14 was canceled. Claims 2 and 21 were previously canceled.
Claim Rejections - 35 USC § 112
 Claim 1 and dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising CLA, CPFA and DDGS containing UFA at  unspecified level as a source of unsaturated fatty acids, wherein the composition is fed to late finishing pigs, does not reasonably provide enablement for  the broad “comprising unsaturated fatty acids at a concentration above a threshold concentration having a negative impact on growth aspects , carcass gain and repartitioning nutrients to muscles” as applied to the entire range of non-human animals listed in the disclosure, or for the entire range of values of  “concentration above a threshold concentration having a negative impact on growth” .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claim 1 and dependent claims, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since the claims read on non-human animals while the specification discloses the claimed limitations for one species of animal at a specific stage of growth fed a specific sample of DDGS, wherein DDGS .	
(b) There is no direction or guidance presented for feeding other animal species or animals within the same species at a different stage of growth and development, with DDGS disclosed to contain up to 10% corn oil which is a source of unsaturated fatty acids.
(c) There is an absence of working examples showing threshold level of UFA content over the entire claimed range. Further, the values disclosed for CLA alone are based on information from literature. It is not disclosed whether the amounts in the Iiterature are data obtained under identical conditions as in the current application, namely, with a feed composition having DDGS of the same composition.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use a composition as claimed to produce the claimed effects.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites 30 gram/ton to about 306 gram/ton of cyclopropenoid acid, which broadens the scope of independent claim 1. Claim 7 fails to further limit the recitation in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-13, 15-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 5,554,646) in view of Hagen (US 20140121275 A1).
Regarding claim 1, 8-13 and 15-18, Cook in view of Hagen discloses the claimed limitations.

Cook discloses a feed composition comprising basal feed and CLA, wherein the composition contains unsaturated fatty acids.  The CLA is added to reduce body fat while preserving or improving body protein content in an animal (for example, see abstract, column 4 lines 1-10). The CLA is added at a level of 0.01 % to 2.0% of a feed by weight (column 5 lines 31-36), corresponding to 0.2 lb. /ton to 40 lb. /ton of feed by weight which encompasses the  claimed ranges.   Cook suggests a CLA dose of 0.001 g/kg about 1 g/kg body weight to achieve the above biological effects (column 5 lines 9-13).  
	Cook does not disclose adding a cyclopropenoid fatty acid (CPFA) to the composition. Hagen however discloses feeding cyclopropenoid fatty acid (CPFA) from a single source or from a combination of sources, or a combination of natural oils containing high levels of CPFA [0021], [0046],; to 
Additionally, as both CLA and CPFA are added to animal feed to reduce body fat while preserving or improving body protein content and therefore improve carcass characteristics in animals, such as reduction of back fat, increase in loin depth and carcass lean; a combination of CLA and CPFA in the composition comprising unsaturated fats is expected to have prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP2144.06). In the instant case, CPFA in conjunction with CPFA is expected to produce more than an additive effect because CPFA is known to prevent the undesirable effects of unsaturated fatty acids in the diet of animals. Furthermore, the values disclosed for CLA alone are based on information from literature. It is not disclosed whether the amounts in the Iiterature are data obtained under identical conditions as in the current application, namely, with a feed composition having DDGS of the same composition.
Regarding claim 3, the CPFA in Hagen was formulated with/added to feed for oral administration to the animals ([0031], [0047]).
Regarding claim 5, Hagen discloses daily administration of CPFA.
Regarding claim 6 and 7, Hagen discloses 0.001 % and 0.5% of CPFA by weight in a formulated diet, which overlaps encompasses the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Based on the above, an average daily intake of the at least one cyclopropenoid fatty in the claimed range in claim 4, is expected for the nonhuman animal in the disclosure.

	Claims 1, 3-13, 15-20 and 22 are therefore prima facie obvious in view of the art.
Response to Arguments
Applicant’s arguments in view of claim amendments have been considered, but are not persuasive.
The claimed   effects, according to the disclosure, are produced when CLA and CPFA combination is added to a feed composition having DDGS comprising unsaturated fatty acids at a specific level in a single non-human species at a specific life stage. The claimed invention is therefore broader in scope. 
For these reasons, the rejection under 35 USC 103 is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/           Primary Examiner, Art Unit 1793